OPINION — AG — WHENEVER A SUPERINTENDENT OF AN INSTITUTION WITHIN THE DEPARTMENT OF MENTAL HEALTH RECEIVES ANY ORDER, CITATION OR OTHER PROCESS FROM A COURT DIRECTING SUCH SUPERINTENDENT TO SERVE SAME UPON AN INMATE OF THE INSTITUTION, THE SUPERINTENDENT SHOULD EITHER SERVE SAME OR DESIGNATE SOME OTHER PERSON TO SERVE SAME. IF THE INMATE IS NOT PHYSICALLY PRESENT AT THE INSTITUTION, OR IF FOR ANY OTHER REASON THE SUPERINTENDENT PREFERS NOT TO SERVE THE PROCESS HIMSELF, HE MAY DESIGNATE SOME OTHER PERSON TO DO SO. IN MOST SUCH CASES, IT WILL PROBABLY BE CONVENIENT TO DESIGNATE SOME PERSON RESIDING IN THE COMMUNITY OR AREA WHERE THE INMATE IS TO BE SERVED, AND IT WOULD PROBABLY BE BEST TO DESIGNATE A SHERIFF OR OTHER PERSON WITH EXPERIENCE IN SERVING PROCESS. CITE: 43A O.S. 1961 73 [43A-73], 43A O.S. 1961 97 [43A-97] (HARVEY CODY)